Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-23 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihashi et al. (JP2017089052).
Regarding claim 17, Kurahashi et al. teach an article of clothing comprising composite core yarn wherein each of wire paths which comprise the composite core yarn which wire paths are adapted to be connected between electrode mounted on an inner surface of the article of clothing and a control station which his adapted to communicate with the electrode and the one or more wire paths have an electrically non-conductive coating which prevents a transfer of an electric current between a wire path core and a surrounding area thereof as Kurahashi et al. teach anti-slip coating or polyurethane coating and wherein the composite core yarn comprises at least two electrically conductive filaments as core multifilaments are taught as use for the metal wrapping the core and is considered a part of the core and a cover layer which encapsulates the core wherein the cover layer comprises staple fibers such as nylon or polyester as the covering yarn to impart improved properties and. Kurahashi et al. teach a core which is an elastic covered with metal and also teaches DCY therefore at least one of electrically conductive filament of the at least two electrically conductive filaments is coated filament having a filament core of non-electrically conductive material. The outermost layer of the DCY can be construed as the electrically non-conductive coating. The core further comprises an elastic filament having an elasticity in at least a longitudinal direction as elastic yarns are taught as being used in the core. The coated filament constitutes and elastic filament. Kurihashi et al. are silent regarding the claimed composite yarn is a ring spun yarn. However, it would have been more than obvious to one of ordinary skill in the art to use ring spinning to produce DCY as is known in the art and further, even if Kurihashi et al. do not disclose the claimed ring spinning, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed ring spinning and given that Kurihashi et al. meets the requirements of the claimed article, Kurihashi et al. clearly meet the requirements of present claims article.
Regarding claim 20, the wire path is embroidered on the article of clothing. 
Regarding claim 21, the article of clothing further comprises at least one electrode mounted on the inner surface thereof such that the at least one electrode is configured to contact the human body’s skin directly or indirectly and a device mounting portion (or pocket) configured to receive the control station (or device) which communicates with the at least one electrode via the wire path of the one or more wire paths. 
Regarding claim 22, Kurahashi et al. teaches a plurality of wire paths provided which are connected to a respective electrode wherein from a first electrodes at least one wire path is adapted to be in a region of the human being’s heart and a second electrode is adapted to be positioned in an extremity of the human being away from the region of the heart. 
Regarding claim 23, the control station is configured to supply the electric current to the at least one electrode and to receive information from the at least one electrode to display a physical activity of a human being. 
Regarding claim 28, Kurihashi et al. teach the elastic fiber is rubber based elastomer and the entire purpose is to provide good stretchability and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed elasticity using the materials of Kurihashi et al. in order to obtain good stretchability as taught by Kurihashi et al. 
Regarding claim 29, the staple fibers comprise polyester or nylon. 
Regarding claim 30, the electrically conductive material of a surface layer of the coated filament is copper, silver, steel, iron, gold, magnesium and alloys thereof or any other electrically conductive metal or metal alloy [0029]. 
Regarding claim 31, Kurihashi et al. also teach the not electrically conducting material of the core of the coated filament can be polyamide [0062].
Regarding claim 32-33, Kurihashi et al. are silent regarding the claimed thickness of the coated filament and the composite core yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness as it is known in the art to adjust the size of a yarn in order to affect the yarn properties and the claimed range is large and encompassing. 
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
	The 35 USC 112 rejections are withdrawn due to Applicant’s amendment. The 35 USC 103 rejection over Kolmes is withdrawn in light of Applicant’s amendment. 
	Applicant argues paragraph 0032 as evidence of Kurihashi not teaching the wire path not have an electrically non-conductive coating. All that paragraph 0032 of Kurihashi states is that when the yarn is used through the thickness of the fabric, conductivity can be established throughout the fabric. Kurihashi, as set forth above, teaches anti-slip coating or polyurethane coating and wherein the composite core yarn comprises at least two electrically conductive filaments as core multifilaments are taught as use for the metal wrapping the core and is considered a part of the core and a cover layer which encapsulates the core wherein the cover layer comprises staple fibers such as nylon or polyester as the covering yarn to impart improved properties and. Kurahashi et al. teach a core which is an elastic covered with metal and is also teaches DCY therefore at least one of electrically conductive filament of the at least two electrically conductive filaments is coated filament having a filament core of non-electrically conductive material. The outermost layer of the DCY can be construed as the electrically non-conductive coating. Applicant is invited to amend the claims over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHAWNDA T MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789